


Exhibit 10.33

 

Haas Publishing Companies, Inc.

3119 Campus Drive

Norcross, GA 30071

 

 

April 1, 1998

 

Mr. Robert Metz

President & CEO

 

Dear Bob:

 

In connection with your continuing employment with Haas Publishing Companies,
Inc. (“the Company”), this letter will constitute our agreement relating to
amounts and benefits owing to you in connection with any termination of your
employment.

 

In the event that we terminate your employment without cause at any time after
the date hereof, we will pay you as severance (i) an aggregate amount equal to
18 months base salary at the rate being paid on the date your employment is
terminated by the Company (the “Date of Termination”), less applicable
withholdings, payable bi-weekly on the Company’s regularly scheduled payroll
dates and (ii) your target bonus under the Company’s Executive Incentive
Compensation Plan (“EICP”) for the portion of the year worked from the beginning
of the calendar year in which the termination occurs to the Date of Termination,
less applicable withholdings, payable no later than March 31 of the year
following the year in which your termination occurred. Any EICP bonus for
completed calendar years unpaid at the Date of Termination shall be paid in full
in accordance with the EICP.

 

No severance payments whatsoever shall be payable upon your voluntary
resignation or upon termination of your employment for cause. For purposes of
this letter, “cause” shall mean substance abuse, conviction of a felony, fraud,
theft, embezzlement, sexual harassment, or willful or repeated failure or
refusal to follow reasonable policies or directives established by your
supervisor or the Board of Directors of the Company.

 

As consideration for the severance and benefits to be provided to you pursuant
to this letter and as a condition to your receipt of any payments hereunder, you
agree to execute a separation and release agreement substantially in the form
attached hereto in which you will agree to release any claims against the
Company.

 

--------------------------------------------------------------------------------


 

The severance arrangements set forth above shall be in lieu of and not in
addition to any other severance policies of the Company which may be in effect
generally from time to time.

 

Both parties agree that any disputes hereunder shall be heard and determined by
an arbitrator selected in accordance with the rules and procedures of the
American Arbitration Association in New York City and that the arbitrator’s
findings shall be final and binding on both parties hereto.

 

This letter and its validity, interpretation, performance, and enforcement shall
be governed by the laws of the State of New York.

 

This letter constitutes our entire agreement, supersedes all prior agreements
between us which are of no further force and effect. The provisions of this
letter may not be changed or waived, except by a writing signed by both parties
hereto.

 

 

 

Very truly yours,

 

 

 

 

 

By:

/s/ Beverly Chell

 

 

Beverly Chell

 

Vice Chairman

 

--------------------------------------------------------------------------------


 

FORM
OF
SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (“Agreement”) by and
between                                           (“Employee”)
and                                            (the “Company”), dated as
of                                             and executed on the date
specified below (the date of execution by the Employee hereinafter referred to
as the “Execution Date”).

 

RECITAL

 

Employee and Company desire to reach a mutual understanding and acceptance of
the terms and conditions related to Employee’s separation from employment with
Company in accordance with the terms of the letter delivered by the Company to
the Employee covering among other things the amount of severance payable to the
Employee upon termination by the Company without cause (the “Severance Letter”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained it is hereby agreed as follows:

 

1.                                       Employee shall cease to be an employee
of Company as of                             (“Separation Date”) and shall be
paid Employee’s normal salary through that date plus any accrued but unused
vacation.

 

2.                                       In consideration of Employee’s
acceptance of this Agreement, on the eighth (8) day following the execution of
this Agreement by Employee, Employee shall be

 

--------------------------------------------------------------------------------


 

entitled to receive from the Company (i) an aggregate amount equal
to                          weeks’ base salary at Employee’s current rate
of                                  per annum ($ in the aggregate), less
customary payroll deductions, payable bi-weekly on Company’s regular pay dates
and (ii) any additional amounts as set forth in the Severance Letter.

 

3.                                       From and after the Separation Date,
Employee shall cease to be an active participant in any Company benefit plans in
which the Employee participates. Benefit payouts, if any, and COBRA will be in
accordance with the provisions of the respective plans and applicable laws
except as specifically provided otherwise in the Severance Letter.

 

4.                                       Employee agrees that the Company is
authorized to open any and all business mail addressed to Employee at the
Company’s address. Employee further understands and agrees that the Company will
not be responsible for forwarding mail.

 

5.                                       Employee for Employee, Employee’s
heirs, executors, administrators and assigns, hereby unconditionally releases,
discharges and acquits Company, its subsidiaries, parents, and affiliates, and
each of them, and their respective officers, directors, shareholders, partners,
employees, agents and affiliates, and each of them (hereinafter collectively
referred to as “Releasees”) from any and all debts, agreements, promises,
liabilities, claims, damages, actions, causes of action, or demands of any kind
or nature including without limitation all claims of wrongful discharge, breach
of contract, intentional infliction of emotional distress, breach of alleged
implied covenant of good faith and fair dealing, invasion of privacy,
defamation, and age or sex discrimination, or discrimination based on any other
ground, including but not limited to those arising under the Age Discrimination
in Employment Act, as amended, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security

 

2

--------------------------------------------------------------------------------


 

Act of 1974, the Fair Labor Standards Act, as amended, the Americans with
Disabilities Act and the Family and Medical Leave Act of 1993 and all other
federal, state and local equal employment, fair employment, civil or human
rights laws, codes and ordinances, regardless of whether such claims are past,
present, or future, personal or representative, known or unknown, or arising out
of any occurrence to date and expressly including but not limited to any
liability arising out of or in connection with the employment of Employee by
Company, or the termination hereof, and claims for attorneys’ fees and costs,
and any and all forms of compensation, including without limitation any
incentive awards or bonuses, relating to such employment, other than as set
forth in paragraph 2 of this Agreement.

 

6.                                       It is understood and agreed that the
release set forth in the preceding paragraph is intended as and shall be deemed
to be a full and complete release of any and all claims that Employee may or
might have against Releasees, or any of them, arising out of any occurrence
arising on or before the date of this Agreement and said release is intended to
cover and does cover any and all future damages not now known to Employee or
which may later develop or be discovered, including all causes of action
therefor and arising out of or in connection with any occurrence arising on or
before the date of this Agreement.

 

7.                                       By signing and returning this
Agreement, Employee acknowledges that Employee:

 

(a)                                  has carefully read and fully understands
the terms of this Agreement;

 

(b)                                 is entering into this Agreement voluntarily
and knowing that Employee is releasing claims that Employee has or believes
Employee may have against Company;

 

3

--------------------------------------------------------------------------------


 

(c)                                  has hereby been advised by this Agreement
that Employee has the right to consult with an attorney of Employee’s choosing
prior to signing this Agreement; and

 

(d)                                 is giving this release of claims in return
for consideration to which Employee otherwise would not have been entitled, to
wit, any compensation and benefit enhancements beyond those that Employee would
otherwise be entitled to pursuant to the Company’s policies and practices.

 

8.                                       Employee hereby covenants not to sue or
bring any claim against Releasees and acknowledges and agrees that this general
release may be pleaded as a full and complete defense to, and may be used as the
basis for an injunction against, any action, claim, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of this release.

 

9.                                       Employee promises not to make any
statement, written or oral, directly or indirectly, which in any way disparages
Company or any of its affiliates or their publications, or the employees,
officers, directors or shareholders of any of them. Employee promises to
maintain this Agreement in strict confidence and to make no disclosure of the
terms of this settlement to any third party, provided, however, that nothing
herein contained shall prohibit Employee from disclosing the terms of this
Agreement as may be required by law. Notwithstanding anything herein to the
contrary, the foregoing shall in no way limit the effect of the release set
forth above.

 

10.                                 Except as specifically set forth in this
Agreement to the contrary, Employee agrees to return all Company property in
Employee’s possession to Company on or before the Separation Date. Employee
acknowledges receipt of the Notice on Conclusion of

 

4

--------------------------------------------------------------------------------


 

Employment, attached hereto as Exhibit “A”. Employee understands and agrees that
any disclosure in contravention of this Agreement or Notice on Conclusion of
Employment may release Company from any obligations it may have to Employee
under this Agreement.

 

11.                                 This Agreement sets forth the entire
agreement between the parties regarding Employee’s separation from Company,
supersedes any prior written, oral or implied agreement between the parties
hereto regarding the subject matter hereof and may only be amended by a written
agreement signed by the parties hereto.

 

12.                                 Employee agrees and understands that neither
the content nor the execution of this Agreement shall constitute or be construed
as any implied or actual admission by Company of any liability to or of the
validity of any claim by Employee that Employee is entitled to additional
compensation or continued employment with the Company or that the Company
engaged in any wrongdoing.

 

13.                                 Employee hereby represents and agrees that
in entering into this Agreement, Employee has relied solely upon Employee’s own
judgment, belief and knowledge and Employee’s own legal and other professional
advisors and that no statement made by or on behalf of Company has in any way
influenced Employee in such regard.

 

14.                                 Employee hereby represents and warrants to
Company that Employee has not assigned any claim Employee may or might have
against Company to any third party.

 

15.                                 Each party shall pay its own attorneys’
fees, costs and expenses related to this Separation and Release Agreement.

 

16.                                 This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

5

--------------------------------------------------------------------------------


 

17.                                 It is agreed by each of the parties hereto
that they have read the above and fully understand the terms of this Agreement
which they voluntarily execute in good faith and deem to be a full and equitable
settlement of this matter.

 

18.                                 The provisions of this Separation and
Release Agreement are severable. If any provision of the Separation and Release
Agreement is declared invalid or unenforceable, the ruling will not affect the
validity and enforceability of any other provision of the Separation and Release
Agreement.

 

19.                                 Employee may review and consider this
Agreement for a period of up to twenty-one (21) days from the date of this
Agreement. Employee agrees and understands that Employee’s failure to execute
this Agreement and to return this signed document on or before twenty-one (21)
days after the date of this Agreement will release Company from any obligation
to enter into this Agreement and make any payments under the Severance Letter.

 

20.                                 Furthermore, Employee shall be entitled to
revoke this Agreement within seven (7) days after Employee’s timely execution of
same by delivering a written revocation to Company. If Employee so revokes or if
Employee fails to execute this document, this Agreement shall be null and void
and of no force and effect and the Company will have no obligation to make any
payments under the Severance Letter, and Employee will receive severance
payments equal to one week’s base salary for each year employed by Company, less
regular payroll deductions, payable in bi-weekly installments on Company’s
regular pay dates, in accordance with Company’s regular severance practice.

 

6

--------------------------------------------------------------------------------


 

Agreed and Accepted:

 

 

 

 

Dated:

 

 

Employee’s signature

 

 

 

 

 

Agreed and Accepted for the Company.

 

 

 

 

 

By:

 

 

Dated:

 

 

 

Name:

 

 

Title:

 

 

7

--------------------------------------------------------------------------------

 


EXHIBIT “A”

 

NOTICE ON CONCLUSION OF EMPLOYMENT

 

In connection with the conclusion of employment with PRIMEDIA Inc., and/or its
subsidiaries and affiliates (“Company”), each employee has an obligation to
surrender and return to Company all mail, files, records, manuals, books, blank
forms, tapes, discs, photographs, negatives, documents, letters, memoranda,
notes, notebooks, materials, property, reports, data tables, calculations,
information or copies thereof, which are the property of Company or which relate
in any way to the business, products, practices or techniques of Company and all
other property, trade secrets or confidential information of Company and any
third parties with whom it deals, including but not limited to, all keys,
passwords, combinations and documents which in any of these cases are in the
employee’s possession or under the employee’s control.

 

The employee also has a continuing obligation to preserve as CONFIDENTIAL and
refrain from using, trade secrets or confidential information concerning the
business, products, practices or techniques of Company and any third parties
with whom it deals, including but not limited to, manuscripts, photographs,
techniques, systems, designs, research, processes, inventions, developments,
proposals, plans, publications, computer programs, user manuals and
documentation, products (whether or not copyrighted or copyrightable, or
patented or patentable), marketing and merchandising methods, subscriber,
circulation, customer or supplier lists, business, accounting and financial
information of Company, that has been disclosed to or is known to the Employee
by reason of employment by Company, and to refrain from acts or omissions that
would reduce the value of such trade secrets and confidential information to
company.

 

8

--------------------------------------------------------------------------------
